The original opinion in this case was handed down December 4, 1912, the court being unanimous that the reversal was correct. Later the majority ordered mandate withheld. My brethren changed their views and affirm the companion cases and reverse the holding in this case and order it to be affirmed. I still think the original decision correct and this affirmance wrong. There are other questions upon which I may if time permits write.
                          ON REHEARING.                        January 28, 1914.